REQUESTED BY: Dear Senator Haberman:
You have asked whether a county historical society, as defined in Neb.Rev.Stat. § 23-355.01, is a political subdivision for the purposes of the Political Subdivision Budget Limit Act of 1979.
In answering your question, it is clear from the statute that a county historical society is not a political subdivision. The statute provides, in part:
   "Whenever there is organized within any county in this state, a nonprofit county historical association or society, organized under the corporation laws of this state, a tax of not more than three-tenths of one cent on each one hundred dollars upon the actual value of all the taxable property in such county, except intangible property, may be levied for the purpose of establishing a fund to be used for the establishment, management, purchase of exhibits, equipment, other personal property and real property, and maintenance of such nonprofit county historical association or society, . . ."
This statute also requires that a vote of the county electors shall be necessary in order to initially levy such a tax after a request by the board of directors of such a society and the levy may be ended by a vote in the same manner as it was originally established. However, that vote can only occur after a petition signed by at least twenty percent of the registered voters of the county.
This statute makes clear that a county historical society is a nonprofit corporation. It would not perform any of the function of a governmental subdivision. The sole connection between a county historical society and a county or any other political subdivision would be the fact that the county historical society would be supported by the levy required to be made under the terms of § 23-355.01 after the vote of the people of that county authorizing such a levy.
There is, however, an additional question and that is whether or not the mill levy authorized under this section is nonetheless embraced within the county budget and thus covered under the seven percent budget limit act. The statute authorizes the county board to levy up to a specified amount. The statute requires that the amount levied is to be disbursed under the direction and supervision of the county historical society board. However, no explicit direction is given as to who shall determine the amount to be levied.
We believe in these circumstances that the county board is the agency which will determine what amount will be levied to support the historical society. As such, it would be part of the county budget itself. That budget, of course, is subject to the seven percent limit placed on county budgets.
As you know, this does not mean that the specific budget of the county historical society would be subject to the seven percent limitation but only that it would be embraced within the larger county budget which is subject to the seven percent limitation in toto rather than the separate funds which comprise the general budget of the county.
We have answered this question to assist you in developing possible legislation in this area.